Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the legal phraseology such as “means” or “comprises” or “comprising” often used in patent claims should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP1471773A2 cited by applicant.  Regarding claims 1EP1471773A2 discloses a housing (10) comprising a base portion (12+14+16+18+20) and a cover portion 5(front wall or door) configured to cooperate with the base portion so as to define a cavity (26); a semiconductor RF generator, configured to provide at least one RF signal (abstract, par. 0010); and at least one RF antenna (24) arranged within the cavity (26) and 10configured to radiate the at least one RF signal from the semiconductor RF generator (22), such that items received in the cavity are dielectrically heated by the radiation (abstract, par. 0010, Figure 1), wherein the at least one RF antenna (24) is arranged in a wall (12,14,16,18,20) of the cover portion where the wall of the cover portion comprises 15shielding for confining the at least one RF signal radiated by the at least one RF antenna (24) and at least partially defining the cavity thereby (par. 0028, It is inherently that the cavity walls (cover portion) made of metal (shielding) for confining the microwave waves inside the cavity and preventing the microwave waves leaking out of the cavity during heating). Regarding claims 2 and 19-20, EP1471773A2 discloses the plurality of RF antennas (24) are arranged at the edges of the cavity (Figure 1, par. 0010).  Regarding claim 3, EP1471773A2 discloses the plurality of RF antennas (24) are arranged in at least two rows 25within the cavity (Figure 1, par. 0010). Regarding claim 4, EP1471773A2 discloses the plurality of RF antennas (24) comprise at least 3 RF antennas the plurality of RF antennas (24) comprise at least 3 RF antennas (Figure 1, par. 0010).  Regarding claim 5, EP1471773A2 discloses the cover portion (front wall or door) and the base portion (walls 12+14+16+18+20) are configured to be separable, so as to provide access to the cavity (26, par. 0028).  Regarding claim 17, EP1471773A2 discloses the semiconductor RF generator (40) is configured such that the at least one RF signal has a predetermined frequency range and 30wherein the housing is configured to avoid the cavity having a dimension that effects a resonance with respect to the predetermined frequency range (par. 0031).  Regarding claim 18, EP1471773A2 discloses control logic, arranged within the housing and configured to control the semiconductor RF generator (par. 0037, Figure 5).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1471773A2 cited by applicant, in view of WO 2011/068988A9.  Regarding claims 6-7, EP1471773A2 discloses substantially all features of the claimed invention except the cover portion comprises an outer wall and an inner wall, defining a gap therebetween, wherein the inner wall of the cover portion at least partially defines a receptacle for receiving items to be heated within the cavity.  WO 2011/068988A9 discloses a cover portion (door 30) comprises an outer wall and an inner wall (Figures 1-2), defining a gap therebetween (figure 9), wherein the inner wall of the cover portion at least partially defines a receptacle (3) for receiving items to be heated within the cavity (Figure 9). It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in EP1471773A2 the cover portion comprises an outer wall and an inner wall, defining a gap therebetween, wherein the inner wall of the cover portion at least partially defines a receptacle for receiving items to be heated within the cavity as taught by WO 2011/068988A9 in order to shield and confine the heating object inside the cavity while heating.  Regarding claims 11-14, WO 2011/068988A9 discloses the 30base portion (30) comprises a power interface, configured to receive a power supply and to provide electrical power from the power supply to the semiconductor RF generator (page 3, lines 23-24).  Regarding claim 16, WO 2011/068988A9 discloses a user interface (26), located on an external surface of the 25cover portion (30, Figure 8).  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1471773A2 cited by applicant, in view of WO 2011/068988A9 and further in view of Hallgren et al. (US 7,501,608).  EP1471773A2/WO2011/068988A9 discloses substantially all features of the claimed invention except a mass measurement device located in the receptacle.  Hallgren discloses a mass measurement device located in the receptacle (col. 3, lines 35-37).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in EP1471773A2/WO2011/068988A9 a mass measurement device located in the receptacle as taught by Hallgren in order to determine a 15mass for one or more items located in the receptacle.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1471773A2 cited by applicant, in view of WO 2011/068988A9 and further in view of Kim et al (US 5,973,305).  EP1471773A2/WO2011/068988A9 discloses substantially all features of the claimed invention except the base portion further comprises shielding configured to cooperate with the shielding of the outer wall of the cover 20portion, the shielding of the base portion, and the cover portion defining the cavity.  Kim discloses a base portion further comprises shielding configured to cooperate with the shielding of the outer wall of the cover 20portion (115), the shielding of the base portion (103), and the cover portion defining the cavity (102, col. 1, lines 54-67 – col. 2, lines 1-8).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in EP1471773A2/WO2011/068988A9 the base portion further comprises shielding configured to cooperate with the shielding of the outer wall of the cover 20portion, the shielding of the base portion, and the cover portion defining the cavity as taught by Kim in order to prevent microwave leakage from the cavity.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1471773A2 cited by applicant, in view of WO 2011/068988A9 and further in view of Einziger et al (US 2013/0146590).  EP1471773A2/WO2011/068988A9 discloses substantially all features of the claimed invention except a conductive component in the cover portion, the 25conductive component causing heat generated by radiation of the at least one RF signal to conduct through the inner wall of the cover portion.  Einziger discloses a conductive component in the cover portion, the 25conductive component (cavity resonator, par. 0040) causing heat generated by radiation of the at least one RF signal to conduct through the inner wall of the cover portion (par. 0040).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in EP1471773A2/WO2011/068988A9 a conductive component in the cover portion, the 25conductive component causing heat generated by radiation of the at least one RF signal to conduct through the inner wall of the cover portion as taught by Einziger in order to provide more heat to the cavity.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1471773A2 cited by applicant, in view of Ueki (US 2013/0153569).  EP1471773A2 discloses substantially all features of the claimed invention except a sensor configured to detect whether the cover portion and the base portion are separated.  Ueki discloses a sensor (36) configured to detect whether the cover portion (2) and the base portion (8) are separated. It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in EP1471773A2 a sensor configured to detect whether the cover portion and the base portion are separated as taught by Ueki in order to prevent radiation 20of the at least one RF signal when separation is detected.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        June 29, 2022